

116 HR 6141 IH: Protecting Moms Who Served Act
U.S. House of Representatives
2020-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6141IN THE HOUSE OF REPRESENTATIVESMarch 9, 2020Ms. Underwood (for herself, Mr. Bilirakis, and Ms. Adams) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo improve maternity care coordination provided by the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Protecting Moms Who Served Act.2.Support for maternity care coordination(a)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Veterans Affairs $15,000,000 for fiscal year 2022 to improve maternity care coordination for women veterans throughout pregnancy and the one-year postpartum period beginning on the last day of the pregnancy. Such amounts are authorized in addition to any other amounts authorized for such purpose.(b)Plan(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives a plan to improve maternity care coordination to fulfill the responsibilities and requirements described in the Veterans Health Administration Handbook 1330.03, or any successor handbook.(2)ElementsThe plan under paragraph (1) shall include the following:(A)With respect to the amounts authorized to be appropriated by subsection (a), a description of how the Secretary will ensure such amounts are used to—(i)hire full-time maternity care coordinators;(ii)train maternity care coordinators; and(iii)improve support programs led by maternity care coordinators.(B)Recommendations for the amount of funding the Secretary determines appropriate to improve maternity care coordination as described in paragraph (1) for each of the five fiscal years following the date of the plan.(3)ConsultationThe Secretary shall develop the plan under paragraph (1) in consultation with veterans service organizations, military service organizations, women’s health care providers, and community-based organizations representing women from demographic groups disproportionately impacted by poor maternal health outcomes, that the Secretary determines appropriate.3.Sense of Congress on veteran status requirementsIt is the sense of Congress that each State should list the veteran status of a mother—(1)in fetal death records; and(2)in maternal mortality review committee reviews of pregnancy-related deaths and pregnancy-associated deaths.4.Report on maternal mortality and severe maternal morbidity among women veterans(a)GAO reportNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives, and make publicly available, a report on maternal mortality and severe maternal morbidity among women veterans, with a particular focus on racial and ethnic disparities in maternal health outcomes for women veterans.(b)Matters includedThe report under subsection (a) shall include the following:(1)To the extent practicable—(A)the number of women veterans who have experienced a pregnancy-related death or pregnancy-associated death in the most recent 10 years of available data;(B)the rate of pregnancy-related deaths per 100,000 live births for women veterans;(C)the number of cases of severe maternal morbidity among women veterans in the most recent year of available data; (D)the racial and ethnic disparities in maternal mortality and severe maternal morbidity rates among women veterans;(E)identification of the causes of maternal mortality and severe maternal morbidity that are unique to women who have served in the military, including post-traumatic stress disorder, military sexual trauma, and infertility or miscarriages that may be caused by such service;(F)identification of the causes of maternal mortality and severe maternal morbidity that are unique to women veterans of color; and(G)identification of any correlations between the former rank of women veterans and their maternal health outcomes.(2)An assessment of the barriers to determining the information required under paragraph (1) and recommendations for improvements in tracking maternal health outcomes among—(A)women veterans who have health care coverage through the Department;(B)women veterans enrolled in the TRICARE program;(C)women veterans with employer-based or private insurance; and(D)women veterans enrolled in the Medicaid program.(3)Recommendations for legislative and administrative actions to increase access to mental and behavioral health care for women veterans who screen positively for postpartum mental or behavioral health conditions. (4)Recommendations to address homelessness among pregnant and postpartum women veterans.(5)Recommendations on how to effectively educate maternity care providers on best practices for providing maternity care services to women veterans that addresses the unique maternal health care needs of veteran populations.(6)Recommendations to reduce maternal mortality and severe maternal morbidity among women veterans and to address racial and ethnic disparities in maternal health outcomes for each of the groups described in subparagraphs (A) through (D) of paragraph (2).(7)Recommendations to improve coordination of care between the Department and non-Department facilities for pregnant and postpartum women veterans, including recommendations to improve training for the directors of the Veterans Integrated Service Networks, directors of medical facilities of the Department, chiefs of staff of such facilities, maternity care coordinators, and relevant non-Department facilities.(8)An assessment of the authority of the Secretary of Veterans Affairs to access maternal health data collected by the Department of Health and Human Services and, if applicable, recommendations to increase such authority.(9)Any other information the Comptroller General determines appropriate with respect to the reduction of maternal mortality and severe maternal morbidity among women veterans and to address racial and ethnic disparities in maternal health outcomes for women veterans.